NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1860-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TREMAINE L. ADAMS, a/k/a
TREMAINE JACKSON,

     Defendant-Appellant.
__________________________

                   Submitted November 5, 2020 – Decided December 18, 2020

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 14-12-1042.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Durrell Wachtler Ciccia, Designated
                   Counsel, on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Senior
                   Assistant Prosecutor, of counsel and on the briefs).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Tremaine L. Adams appeals from the October 5, 2018 denial

of his post-conviction relief (PCR) petition. For the reasons that follow, we

vacate the denial of his petition and remand for an evidentiary hearing.

      On February 8, 2017, defendant pled guilty to an amended charge of first-

degree aggravated manslaughter, N.J.S.A. 2C:11-4.        He admitted to fatally

shooting his victim, Ismail Walker, with a .38 caliber handgun. Based on his

plea bargain, defendant avoided a potential life sentence on his existing charge

of first-degree murder, N.J.S.A. 2C:11-3(a). Also, defendant's weapons charges

were dismissed in exchange for his plea. Subsequently, the judge imposed a

sixteen-year prison term, subject to the No Early Release Act, N.J.S.A. 2C:43-

7.2, and ordered defendant to pay restitution, in addition to the standard

penalties and fines.

      Defendant filed an excessive sentence appeal pursuant to Rule 2:9-11. In

March 2017, he timely moved for PCR relief, but his petition was dismissed

without prejudice pending the appeal of his sentence. We affirmed defendant's

sentence in February 2018, satisfied "the sentence [was] not manifestly

excessive or unduly punitive and [did] not constitute an abuse of discretion." In

March 2018, defendant refiled his PCR petition.


                                                                           A-1860-18T4
                                       2
      Defendant's PCR petition alleged he received ineffective assistance of

counsel. He contended his first attorney had a conflict of interest because the

attorney failed to disclose he was married to an employee of the Passaic County

Prosecutor's Office, the office prosecuting him. In fact, the wife of defendant's

first counsel was an assistant prosecutor in that office.

      Additionally, defendant claimed in his PCR petition that his first attorney

lost interest in his case, due to the lack of fee payments, and directed another

attorney from the same firm to handle defendant's plea and sentence. Defendant

also contended he was not guilty of first-degree aggravated manslaughter and

would not have pled guilty to this charge if he had effective assistance of

counsel. In support of his argument, he submitted a one-paragraph certification

dated May 24, 2017, from his co-defendant, Neil Morrison. In part, Morrison's

certification stated:

             Tremaine Adams on the day that Ismail Walker died
             never conspired with me or influenced me to commit
             any acts that would have contributed to the death of
             Ismail Walker. Any acts that I have plead guilty to,
             concerning the death of Ismail Walker were purely the
             result of my own action . . . . [Defendant] is innocent of
             any conspiracy, murder, attempted murder, and I, Neil
             Morrison . . . acted alone in the case of Ismail Walker.

Morrison's certification provided no further details about his involvement in

Walker's death.

                                                                          A-1860-18T4
                                         3
      Defendant was present during oral argument of his PCR petition. PCR

counsel stated defendant "felt pressure to accept the plea because he didn't feel

his attorney was working with him anymore."            She added that defendant

provided her "with a certification . . . from Mr. Morrison, where Mr. Morrison

is taking responsibility for the crimes. He's saying he tried to tell both attorneys

that, but neither one of them did anything about it, so he’s arguing that he did

not commit these crimes."

      After oral argument, the judge reserved decision and directed the parties

to return on October 5, 2018. Defendant was not produced for the October 5

hearing, so the judge offered to adjourn the matter. PCR counsel acknowledged

defendant's absence but noted the parties already had presented their arguments,

and defendant wished to have a decision.           Accordingly, counsel waived

defendant's appearance. The judge rendered an oral decision without conducting

further argument.

      The PCR judge first referred to the plea transcript to address defendant's

conflict-of-interest argument.       The judge confirmed that before defendant

provided a factual basis for his plea, plea counsel advised the trial court that the

wife of defendant's first attorney

            works in the Prosecutor's Office and [prior counsel]
            believes that he mentioned that to [defendant] in the

                                                                            A-1860-18T4
                                          4
            past, but he doesn't believe that was placed on the
            record, but he believes that it's important to put on the
            record that . . . his wife does work in the Prosecutor's
            Office, in the DV Unit, if I'm not mistaken.

            There's no contact or discussion about this particular
            case or any other case, for that matter, but [defendant]
            is aware of that and there is no conflict. If you believe
            there is some conflict, then he waives any other such
            conflict, but he doesn't believe there's a conflict.

      Additionally, the PCR judge reminded defense counsel that before he

accepted defendant's plea, he asked defendant if he had any problem with his

attorneys' office "continuing with their representation," and defendant

responded, "No. Not at all." The judge further confirmed that at the plea

hearing, defendant testified he was satisfied with his attorney's services and was

"pleading guilty to this charge because [he was] guilty of this charge." Based

on these facts, the PCR judge concluded:

            even if it was the first time that day, and I don't think
            that it was, that the defendant heard that his [first]
            lawyer's wife worked in the Prosecutor's Office, he
            clearly entered into this plea agreement voluntarily and
            of his own free will. And he had plenty of time that day
            to say or to ask me if he could have a few more
            moments to speak with his lawyer about that issue. He
            did not.

      Additionally, the PCR judge determined defendant benefitted from a

"favorable plea bargain" and that neither of his prior attorneys was ineffective.


                                                                          A-1860-18T4
                                        5
He stated, "I don't find that different counsel would have made a difference in

this case." The judge denied defendant's PCR petition without an evidentiary

hearing.

      On appeal, defendant presents the following arguments for our

consideration:

            POINT I

            THE POST-CONVICTION RELIEF COURT ERRED
            IN DENYING THE DEFENDANT'S PETITION FOR
            POST-CONVICTION      RELIEF    WITHOUT
            AFFORDING HIM AN EVIDENTIARY HEARING
            TO FULLY ADDRESS HIS CONTENTION THAT HE
            FAILED TO RECEIVE ADEQUATE LEGAL
            REPRESENTATION FROM TRIAL COUNSEL.

                  A.   THE    PREVAILING   LEGAL
                  PRINCIPLES REGARDING CLAIMS OF
                  INEFFECTIVE    ASSISTANCE   OF
                  COUNSEL, EVIDENTIARY HEARINGS
                  AND    PETITIONS    FOR   POST-
                  CONVICTION RELIEF.

                  B. THE DEFENDANT DID NOT
                  RECEIVE    ADEQUATE     LEGAL
                  REPRESENTATION   FROM    TRIAL
                  COUNSEL AS A RESULT OF TRIAL
                  COUNSEL'S FAILURE TO APPEAR
                  FOR    PROCEEDINGS    HIMSELF,
                  INSTEAD    OF    SENDING     A
                  SUBSTITUTE COUNSEL.




                                                                       A-1860-18T4
                                      6
                     C. DEFENDANT SUBMITS THAT THIS
                     CASE REQUIRES AN EVIDENTIARY
                     HEARING TO EXPOSE THE TRUTHS
                     EXPRESSED IN NEIL MORRISON'S
                     AFFIDAVIT.

         Defendant also raises the following contentions in his pro se supplemental

brief:

               POINT I

               THIS MATTER MUST BE REMANDED FOR A
               PLENARY HEARING BECAUSE DEFENDANT
               ESTABLISHED A PRIMA FACIE CASE THAT
               DEFENSE COUNSEL'S FAILURE TO ADVISE
               PETITIONER THAT HIS WIFE WAS AN
               ASSISTAN[T] PROSECUTOR WITHIN THE
               PASSAIC COUNTY PROSECUTOR'S OFFICE
               CONSTITUTED A CONFLICT OF INTEREST.

               POINT II

               A CONFLICT OF INTEREST BETWEEN DEFENSE
               COUNSEL AND HIS WIFE - A PROSECUTING
               ATTORNEY OF THE PASSAIC COUNTY
               PROSECUTOR'S     OFFICE   -   DEPRIVED
               DEFENDANT OF EFFECTIVE ASSISTANCE OF
               COUNSEL.

               POINT III

               THE PCR COURT ERRED IN REFUSING TO SET
               ASIDE PETITIONER'S CONVICTION ON THE
               BASIS OF CLEARLY NEWLY DISCOVERED
               EVIDENCE.



                                                                           A-1860-18T4
                                          7
            1. The new evidence is [m]aterial to the issue of the
            identity of the perpetrator of the crime and is not merely
            cumulative, impeaching contradictory.

            2. The new evidence was discovered after the plea
            process and was not discovered by reasonable diligence
            at the time of the plea process.

            3. The Affidavit of Neil Morrison would probably
            change the results if a new trial were granted.

            POINT IV

            THE RESTITUTION IMPOSED ON DEFENDANT
            MUST BE VACATED BECAUSE THE COURT
            GAVE NO REASONS AND FAILED TO CONDUCT
            A HEARING ON THE DEFENDANT'S ABILITY TO
            PAY.

            POINT V

            PCR  COUNSEL    WAS   INEFFECTIVE                     BY
            CONDUCTING    THE   PCR   HEARING                     IN
            DEFENDANT'S ABSENCE.

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 419 (2004) (citing Manalapan Realty, LP v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)). The de novo standard of review applies

to mixed questions of fact and law. Id. at 420 (citing McCandless v. Vaughn,

172 F.3d 255, 265 (3d Cir. 1999)). Where an evidentiary hearing has not been

held, it is within our authority "to conduct a de novo review of both the factual

findings and legal conclusions of the PCR court." Id. at 421.

                                                                         A-1860-18T4
                                        8
      A trial court should grant an evidentiary hearing if a defendant establishes

a prima facie claim in support of PCR. State v. Preciose, 129 N.J. 451, 462,

(1992). When determining whether to grant an evidentiary hearing, the PCR

court must consider the facts in the light most favorable to the defendant. Id. at

462-63. The denial of an evidentiary hearing for a PCR petition is reviewed for

an abuse of discretion. State v. Brewster, 429 N.J. Super. 387, 401 (App. Div.

2013) (citing State v. Marshall, 148 N.J. 89, 157-58 (1997)).

      The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution guarantee a defendant in a criminal

proceeding the right to the assistance of counsel in his or her defense. The right

to counsel includes "the right to the effective assistance of counsel." State v.

Nash, 212 N.J. 518, 541 (2013) (quoting Strickland v. Washington, 466 U.S.
668, 686 (1984)).

      In Strickland, the Court established a two-part test, later adopted by our

Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987), to determine whether a

defendant has been deprived of the effective assistance of counsel. Strickland,
466 U.S. at 687; Fritz, 105 N.J. at 58. Under the first prong of the Strickland

standard, a petitioner must show that counsel's performance was deficient. 466
U.S. at 687. It must be demonstrated that counsel's handling of the matter "fell


                                                                          A-1860-18T4
                                        9
below an objective standard of reasonableness," and that "counsel made errors

so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Id. at 687-88.

      Under the second prong of the Strickland standard, a defendant "must

show that the deficient performance prejudiced the defense." Id. at 687. There

must be a "reasonable probability that, but for counsel's unprofession al errors,

the result of the proceeding would have been different." Id. at 694. "The error

committed must be so serious as to undermine the court's confidence in the jury's

verdict or result reached." State v. Chew, 179 N.J. 186, 204 (2004) (citing

Strickland, 466 U.S. at 694).

      "With respect to both prongs of the Strickland test, a defendant asserting

ineffective assistance of counsel on PCR bears the burden of proving his or her

right to relief by a preponderance of the evidence." State v. Gaitan, 209 N.J.
339, 350 (2012) (citing State v. Echols, 199 N.J. 344, 357 (2009); State v.

Goodwin, 173 N.J. 583, 593 (2002)). A failure to satisfy either prong of the

Strickland standard requires the denial of a PCR petition. Strickland, 466 U.S.

at 700; Nash, 212 N.J. at 542; Fritz, 105 N.J. at 52. "To establish a prima facie

claim of ineffective assistance of counsel, a defendant must demonstrate the




                                                                         A-1860-18T4
                                      10
reasonable likelihood of succeeding under the test set forth in Strickland."

Preciose, 129 N.J. at 463.

      The federal and state constitutions afford an accused the right to the

effective assistance of counsel unhampered by any conflict of interest that

adversely affects a lawyer's performance. Cuyler v. Sullivan, 446 U.S. 335, 348

(1980); State v. Norman, 151 N.J. 5, 23 (1997); State v. Bellucci, 81 N.J. 531,

538 (1980).    A defendant should have the undivided loyalty of his or her

attorney, State v. Sanders, 260 N.J. Super. 491, 496 (App. Div. 1992) (citing

Glasser v. United States, 315 U.S. 60, 70 (1942)), and representation

"untrammeled and unimpaired" by conflicting interests, Norman, 151 N.J. at 23

(quoting Bellucci, 81 N.J. at 538). A conflict of interest generally exists under

our Rules of Professional Conduct (RPC) if "the representation of one client will

be directly adverse to another client," or if "there is a significant risk that the

representation of one or more clients will be materially limited by the lawyer's

responsibilities to another client, a former client, or a third person or by a

personal interest of the lawyer." RPC 1.7(a)(1) to (2) (emphasis added).

      In the federal courts, the mere "possibility" of a conflict of interest "is

insufficient to impugn a criminal conviction." Cuyler, 446 U.S. at 350. "In

order to establish a violation of the Sixth Amendment, a defendant who raised


                                                                           A-1860-18T4
                                       11
no objection [at the trial level] must demonstrate that an actual conflict of

interest adversely affected his lawyer's performance." Id. at 348.

      New Jersey courts, however, have departed from their federal counterparts

and "have exhibited a much lower tolerance for conflict-ridden representation

under the New Jersey Constitution than federal courts have under the United

States Constitution[,]" and have accordingly found that "certain attorney

conflicts render the representation per se ineffective[,]" warranting a

presumption of prejudice. State v. Cottle, 194 N.J. 449, 470 (2008) (citations

omitted). See also State v. Drisco, 355 N.J. Super. 283, 292 (App. Div. 2002)

("New Jersey's constitutional standard thus provides broader protection against

conflicts than does the Federal Constitution.").

      Under New Jersey's "two-tiered approach in analyzing whether a conflict

of interest has deprived a defendant of his state constitutional right to the

effective assistance of counsel[,]" courts must first determine whether the

alleged conflict is a "per se conflict." Cottle, 194 N.J. at 467. If so, "prejudice

is presumed in the absence of a valid waiver, and the reversal of a convicti on is

mandated." Ibid. If the alleged conflict is not a per se conflict, "the potential

or actual conflict of interest must be evaluated and, if significant, a great




                                                                           A-1860-18T4
                                       12
likelihood of prejudice must be shown in that particular case to establish

constitutionally defective representation of counsel." Norman, 151 N.J. at 25.

      The "per se analysis is reserved for those cases in which counsel's

performance is so likely to prejudice the accused that it is tantamount to a

complete denial of counsel." State v. Savage, 120 N.J. 594, 616 (1990) (citations

omitted).   See also State v. Miller, 216 N.J. 40, 70 (2013) ("[O]nly an

extraordinary deprivation of the assistance of counsel triggers a presumption of

prejudice."). For a conflict of interest to trigger a per se deprivation of the right

to counsel, there must be an "overriding concern of divided loyalties." Cottle,
194 N.J. at 467 n.8. For these reasons, our Supreme Court "has never presumed

prejudice . . . in a situation . . . in which the defendant was represented by

competent counsel with no conflict of interest." Miller, 216 N.J. at 60-61.

      Courts have generally "limited the per se conflict on constitutional

grounds to cases in which 'a private attorney, or any lawyer associated with that

attorney, is involved in simultaneous dual representations of codefendants.'"

Cottle, 194 N.J. at 467 (quoting Norman, 151 N.J. at 24-25). See, e.g., State ex

rel. S.G., 175 N.J. 132, 134-35 (2003) (holding that a law firm's simultaneous

representation of a shooting suspect and the estate of the shooting victim

constituted an unwaivable conflict of interest); State v. Murray, 162 N.J. 240,


                                                                             A-1860-18T4
                                        13
250 (2000) (holding that the defendant made a prima facie showing of a per se

conflict warranting an evidentiary hearing, where the attorneys for defendant

and a codefendant shared "office space and a phone number"); Bellucci, 81 N.J.

at 544 ("Whenever the same counsel -- including partners or office associates--

represents more than one [co]defendant, both the attorney and the trial court

must explain the possible consequences of joint representation to each

defendant.").

            The Court has considered three factors in determining
            whether a conflict per se exists or whether the conflict
            is merely a potential one. The first factor pertains to
            the extent to which there is ready access to confidential
            information among the attorneys. []Bellucci, 81 N.J. at
            541 . . . . The second factor relates to whether, and to
            what extent, the attorneys share an economic interest
            . . . . The third factor concerns whether, and to what
            extent, public confidence in the integrity of the law
            profession might be compromised or eroded by
            permitting the case to proceed notwithstanding the
            potential for mischief. [State v. Bell, 90 N.J. 163, 168-
            69 (1982);] []Bellucci, 81 N.J. at 541-42.

            [State v. Sheika,1 337 N.J. Super. 228, 245-46 (App.
            Div. 200l).]




1
  In Sheika, we analyzed a conflict issue through the prism of RPC 1.8, which
has since been amended. Relational conflicts now are addressed in RPC 1.7(a),
but we are satisfied the principles enunciated in Sheika stand independent of the
RPC 1.8 analysis.
                                                                         A-1860-18T4
                                      14
      Considering the first prong of this three-factor test, we note defendant's

plea counsel represented to defendant and the trial court that "[t]here's no contact

or discussion about this particular case or any other case, for that matter, but

[defendant] is aware of that and there is no conflict." Plea counsel did not

explain the basis for this representation. Regarding the second prong, the record

is devoid of any discussion regarding a shared "economic interest" between

defendant's first attorney and his wife. Likewise, as to the third prong, there is

insufficient information in the record to assess whether the existing relationship

between defendant's first attorney and his wife might have compromised or

eroded public confidence in the integrity of the law profession.

      We decline to find a per se conflict on the facts presented here. However,

it is appropriate to remand this matter to permit further exploration of the facts

and development of the record so the PCR court can determine "the likelihood

of prejudice" to defendant emanating from the relationship between his first

attorney and that attorney's wife, recognizing the potential conflict-of-interest

issues stemming from this relationship are "myriad, complex and pose a real

potential for prejudice." Id. at 246.

      It bears repeating that:

            When a defense attorney is faced with a possible
            conflict of interest in representing [a] client, [that

                                                                            A-1860-18T4
                                        15
            attorney] should notify the trial court of the potential
            problem at the earliest possible time. The trial court
            should conduct a hearing on the record to determine
            whether a conflict of interest exists. The defendant
            should be present at the hearing. Depending upon the
            relevant facts, the defendant should be apprised of the
            potential problems and pitfalls pertaining to the
            potential conflict. Specifically, counsel involved in a
            potential conflict situation . . . should not proceed with
            the defense without first explaining fully to the accused
            the nature of the alleged contaminating relationship.
            [Also, where applicable, t]he prosecution should be
            required to explain how the assistant prosecutor who is
            related to the defense attorney will be shielded from
            having any decisionmaking ability in the case. Such
            arrangements should be described in detail.

            [Id. at 248.]

      Here, the record is devoid of any explanation about what steps, if any,

were taken to shield the wife of defendant's first attorney from having "any

decisionmaking ability" in this case. Although the prosecutor asserted his belief

at the PCR hearing that one of the transcripts of defendant's many appearances

before the trial court would reveal a conference on the record about defendant's

waiver of any potential conflict, no such transcript was produced by the State.

Instead, we have only a hearsay statement from defendant's second attorney,

advising the trial court that the first attorney "believes that he mentioned" to

defendant that counsel's wife "works in the Prosecutor's Office."



                                                                         A-1860-18T4
                                       16
      Under these circumstances, we are satisfied the trial court mistakenly

exercised its discretion by denying defendant's request for PCR relief without

an evidentiary hearing.

      As our Supreme Court has stated:

                   Certain factual questions, "including those
            relating to the nature and content of off-the-record
            conferences between defendant and [the] trial
            attorney," are critical to claims of ineffective assistance
            of counsel and can "only be resolved by meticulous
            analysis and weighing of factual allegations, including
            assessments of credibility." These determinations are
            "best made" through an evidentiary hearing.

            [State v. Porter, 216 N.J. 343, 355 (2013)
            (quoting State v. Pyatt, 316 N.J. Super. 46, 51 (App.
            Div. 1998))].

      Although this matter is remanded for an evidentiary hearing on the

conflict issue, we recognize that in challenging his conviction, defendant does

not fully explain why he turned himself in to law enforcement in May 2014,

accompanied by his first counsel, and confessed to killing Walker. Nor does he

fully clarify why, if he knew Morrison was arrested for the same murder weeks

after defendant was arrested, defendant agreed to the State's plea offer and never

formally moved to withdraw his plea. Mindful that these and issues regarding

the alleged conflict will be explored at the evidentiary hearing, and aware the

wife of defendant's first attorney now is a sitting judge in Passaic County, we

                                                                          A-1860-18T4
                                       17
leave it to the discretion of the Assignment Judge to determine if the hearing

should be conducted in a venue other than Passaic County.

      Regarding Neil Morrison's certification, we observe the PCR judge did

not make any findings on this issue. Further, we note defendant argues on appeal

that the content of his codefendant's certification constitutes "newly-discovered

evidence." However, during the PCR hearing, he asserted through PCR counsel

that he previously told his first attorney and plea counsel Neil Morrison was

"taking responsibility for the crimes . . . but neither one of them did anything

about it."   On remand, the PCR court should address defendant's claim,

determining whether it can be resolved on the existing record or whether an

evidentiary hearing is required.

      A judge may relieve a party from a final judgment for "newly discovered

evidence which would probably alter the judgment or order and which by due

diligence could not have been discovered in time to move for a new trial under

R. 4:49." R. 4:50-1(b). However, to justify a new trial, the judge must find the

evidence would likely change the result of the case if a new trial is granted.

DEG, LLC v. Twp. of Fairfield, 198 N.J. 242, 264 (2009); Quick Chek Food

Stores v. Twp. of Springfield, 83 N.J. 438, 445 (1980).




                                                                         A-1860-18T4
                                      18
      Regarding Point IV, defendant claims for the first time on appeal that the

restitution component of his sentence must be vacated, as the sentencing judge

did not assess defendant's ability to pay same. We are not persuaded.

      The record reflects that prior to defendant's plea, defense counsel

discussed a "central amount" defendant would pay.          Thereafter, defendant

testified he accepted the State's demand to "make restitution for funeral expenses

and any other expenses that have arisen as a result of [his] actions." Because

defendant did not contest his responsibility for restitution during the plea

hearing or sentencing, nor, more importantly, on direct appeal, we are satisfied

his restitution argument is procedurally barred under Rule 3:22-4.

      Finally, we are satisfied Point V of defendant's pro se brief requires little

comment, given our decision to remand this matter. However, we would be

remiss if we did not acknowledge the PCR judge appropriately offered to

reschedule the October 5, 2018 hearing when defendant was not produced. PCR

counsel declined the offer, noting oral argument previously was conducted and

defendant wanted a decision. Since no further argument was conducted before

the PCR judge rendered his oral decision, and defendant fails to explain how his

absence from that hearing prejudiced him, we are not persuaded defense




                                                                           A-1860-18T4
                                       19
counsel's decision to waive his appearance amounts to ineffective assistance of

counsel under Strickland.

      Vacated in part, and remanded for further proceedings consistent with our

opinion. We do not retain jurisdiction.




                                                                       A-1860-18T4
                                     20